Exhibit 10.2
AMENDMENT NO. 6 TO CREDIT AGREEMENT
     THIS AMENDING AGREEMENT is made as of the 17th day of September, 2009,
BETWEEN:
JPMORGAN CHASE BANK, N.A.
(hereinafter referred to as the “Agent”)
— and —
THOSE BANKS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO
(hereinafter collectively referred to as the “Lenders”)
— and —
VITRAN CORPORATION INC., VITRAN EXPRESS CANADA INC. AND VITRAN CORPORATION
(hereinafter collectively referred to as the “Borrowers”)
— and —
THE GUARANTORS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO
(hereinafter collectively referred to as the “Guarantors”)
          WHEREAS the Agent, the Lenders and the Borrowers entered into a Credit
Agreement dated as of July 31, 2007 (the “Original Credit Agreement”);
          AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors
entered into Amendment No. 1 to Credit Agreement dated as of January 21, 2008
(the “First Amendment”);
          AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors
entered into Amendment No. 2 to Credit Agreement dated as of April 10, 2008 (the
“Second Amendment”);
          AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors
entered into Amendment No. 3 to Credit Agreement dated as of December 30, 2008
(the “Third Amendment”);
          AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors
entered into Amendment No. 4 to Credit Agreement dated as of March 6, 2009 (the
“Fourth Amendment”);



--------------------------------------------------------------------------------



 



 2.
          AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors
entered into Amendment No. 5 to Credit Agreement dated as of May 8, 2009 (the
“Fifth Amendment”) (the Original Credit Agreement as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
the Fifth Amendment is hereinafter referred to as the “Credit Agreement”);
          AND WHEREAS the Borrowers have requested certain amendments to the
Credit Agreement, and the Agent and the Lenders have agreed to grant such
amendments, subject to the terms and conditions set out in this Agreement;
          NOW THEREFORE in consideration of the premises and the agreements
herein set out and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
INTERPRETATION
1.1 Definitions.
          Unless otherwise defined herein, capitalized terms used in this
amendment agreement (this “Agreement”), including in the recitals hereto, shall
have the meanings ascribed to such terms in the Credit Agreement.
1.2 References to Credit Agreement.
          Upon execution of this Agreement, the Credit Agreement shall be deemed
to have been amended as of the Amendment Effective Date (as that term is defined
in Article IV hereof). The terms “hereof”, “herein”, “this agreement” and
similar terms used in the Credit Agreement, shall mean and refer to, from and
after the Amendment Effective Date, the Credit Agreement as amended by this
Agreement.
1.3 Continued Effectiveness.
          Nothing contained in this Agreement shall be deemed to be a waiver by
the Agent or the Lenders of compliance by the Borrowers and Guarantors of any
covenant or agreement contained in, or a waiver of any Default or Event of
Default under, the Credit Agreement or applicable Guarantee and each of the
parties hereto agree that the Credit Agreement as amended by this Agreement
shall remain in full force and effect.
1.4 Benefit of the Agreement.
          This Agreement shall enure to the benefit of and be binding upon the
Borrowers, the Guarantors, the Agent and the Lenders and their respective
successors and permitted assigns.
1.5 Invalidity of any Provisions.
          Any provision of this Agreement which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition in such jurisdiction without invalidating the remaining
terms and provisions hereof and no such invalidity shall affect the obligation
of the Borrower to pay the Secured Obligations in full.





--------------------------------------------------------------------------------



 



3.



1.6 Captions and Heading.
          The inclusion of headings preceding the text of the sections of this
Agreement and the headings following each Article in this Agreement are intended
for convenience of reference only and shall not affect in any way the
construction or interpretation thereof.
ARTICLE II
AMENDMENTS
2.1 Amendments
          Subject to satisfaction of the conditions precedent set forth in
Article IV of this Agreement, the Credit Agreement is hereby amended as follows:

  (a)   Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined term in proper alphabetical sequence:

  (i)   “2009 Equity Issue” means the issue of equity securities of Vitran for
cash in or about September, 2009.

  (b)   Section 9.4 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

  “9.4    Mandatory Prepayments under the Credit Facilities.

  (a)   Asset Dispositions. Until December 31, 2010, 100% of the proceeds of any
Permitted Disposition or any sale, assignment, transfer, conveyance or other
disposition of any (i) real estate of any Obligor, (ii) rolling stock (including
without limitation motor vehicles, tractors and trailers) of any Obligor in an
aggregate amount in excess of $1,000,000 to the extent the proceeds from such
sale are not reinvested by the applicable Obligor in rolling stock within
90 days of such sale, or (iii) any other assets of the Obligors in an aggregate
amount in excess of $1,000,000, in each case net of all expenses of disposition
and all taxes related thereto, shall be applied as a mandatory prepayment of the
Credit Facilities on the completion of such Permitted Disposition or such other
sale, assignment, transfer, conveyance, lease or disposition. Prior to
October 1, 2009, any such prepayment shall be applied firstly to the prepayment
of outstanding credit under the Revolving Facility, and secondly, if no credit
remains outstanding under the Revolving Facility, such proceeds shall be
deposited in an account at JPMorgan Canada as cash collateral for the Secured
Obligations. From October 1, 2009 to and including December 31, 2010, any such
prepayment shall be applied firstly to the prepayment of outstanding credit
under the Term Facility (up to a maximum of $2,500,000), secondly to the
prepayment of outstanding credit under the Revolving Facility, and thirdly such
proceeds shall be deposited in an account at JPMorgan Canada as cash collateral
for the Secured Obligations. On October 1, 2009, the Borrowers must make a
drawdown under the Revolving Facility in the amount of all prepayments made
under the Revolving Facility pursuant to this Section (up to a maximum of
$2,500,000) and use the proceeds of such drawdown to make a prepayment of
outstanding credit under the Term Facility (the “Term Repayment”). The first
$2,500,000 which is prepaid under the Revolving Facility pursuant to this
Section may not be re-borrowed until such time as the Term Repayment



--------------------------------------------------------------------------------



 



4.



      is made. Amounts which are prepaid under the Term Facility as aforesaid
may not be re-borrowed.     (b)   2009 Equity Issue. 100% of the net proceeds of
the 2009 Equity Issue shall be applied as a mandatory prepayment of the Credit
Facilities on the completion of the 2009 Equity Issue. Such prepayment shall be
applied to the prepayment of outstanding credit under the Revolving Facility. On
October 1, 2009, the Borrowers must make a drawdown under the Revolving Facility
in the amount of $7,500,000 and use the proceeds of such drawdown to make a
prepayment of outstanding credit under the Term Facility (the “Equity Term
Repayment”). The first $7,500,000 which is prepaid under the Revolving Facility
pursuant to this Section may not be re-borrowed until such time as the Equity
Term Repayment is made. Amounts which are prepaid under the Term Facility as
aforesaid may not be re-borrowed.”     (c)   Section 11.1(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
paragraph:

  “(b)    Debt to EBITDA Ratio. Vitran shall maintain the Debt to EBITDA Ratio
(i) for the Fiscal Quarter ending September 30, 2009 at less than or equal to
7.25 to 1, (ii) for the Fiscal Quarter ending December 31, 2009 at less than or
equal to 6.75 to 1, (iii) for the Fiscal Quarters ending March 31, 2010 and
June 30, 2010 at less than or equal to 6.50 to 1, (iv) for the Fiscal Quarter
ending September 30, 2010 at less than or equal to 4.50 to 1, (v) for the Fiscal
Quarter ending December 31, 2010 at less than or equal to 3.50, and (vi) for
each Fiscal Quarter thereafter at less than or equal to 3.25 to 1.”

  (d)   Section 11.1(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following paragraph:

  “(c)    U.S. Borrower Debt to EBITDA Ratio. The U.S. Borrower shall maintain
the U.S. Borrower Debt to EBITDA Ratio (i) for the Fiscal Quarter ending
September 30, 2009 at less than or equal to 6.75 to 1, (ii) for the Fiscal
Quarters ending December 31, 2009, March 31, 2010 and June 30, 2010 at less than
or equal to 4.50 to 1, (iii) for the Fiscal Quarter ending September 30, 2010 at
less than or equal to 2.75 to 1, and (iv) for each Fiscal Quarter thereafter at
less than or equal to 2.50 to 1.”

  (e)   Section 11.1(d) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following paragraph:

  “(d)    EBITDAR to Interest Expenses and Rent Ratio. Vitran shall maintain the
EBITDAR to Interest Expenses and Rent Ratio (i) for the Fiscal Quarters ending
September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010 at
greater than or equal to 1.05 to 1, (ii) for the Fiscal Quarter ending
September 30, 2010 at greater than or equal to 1.30 to 1, (iii) for the Fiscal
Quarter ending December 31, 2010 at greater than or equal to



--------------------------------------------------------------------------------



 



5.

    1.40 to 1, and (iv) for each Fiscal Quarter thereafter at greater than or
equal to 1.50 to 1.

  (f)   Section 11.1(jj) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following paragraph:

  “(jj)    Minimum Rolling Twelve Month EBITDA. Vitran shall maintain Rolling
EBITDA (i) for the Fiscal Quarters ending September 30, 2009 and December 31,
2009 at greater than or equal to $14,000,000, (ii) for the Fiscal Quarters
ending March 31, 2010 and June 30, 2010 at greater than or equal to $15,000,000,
(iii) for the Fiscal Quarter ending September 30, 2010 at greater than or equal
to $20,000,000, and (iv) for the Fiscal Quarter ending December 31, 2010 at
greater than or equal to $24,000,000.”

  (g)   Section 11.2(d) of the Credit Agreement is hereby amended by
(i) replacing the date “December 31, 2009” with the date “December 31, 2010” on
the third line thereof and (ii) replacing the date “January 1, 2010” with the
date “January 1, 2011” on the eighth line thereof.     (h)   Section 11.2(f) of
the Credit Agreement is hereby amended by (i) replacing the date “December 31,
2009” with the date “December 31, 2010” on the second line thereof and
(ii) replacing the date “January 1, 2010” with the date “January 1, 2011” on the
thirteenth line thereof.     (i)   Section 11.2(g) of the Credit Agreement is
hereby amended by replacing the date “December 31, 2009” with the date
“December 31, 2010” on the second line of each of subparagraphs (vii) and
(viii).     (j)   Section 11.2(p) of the Credit Agreement is hereby amended by
replacing the date “December 31, 2009” with the date “December 31, 2010” in the
last sentence of such Section.     (k)   Section 11.2(s) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following paragraph:

  “(s)    Restriction on Capital Expenditures. Until January 1, 2011, the
Borrowers shall not, and shall not suffer or permit any of the Subsidiaries to,
make or commit to make any Capital Expenditures in any Fiscal Year in an
aggregate amount in excess of $10,000,000, provided that the amount of any
unutilized permitted Capital Expenditures in the 2009 Fiscal Year may be carried
forward and utilized during the 2010 Fiscal Year.”

  (r)   Schedule A to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto.     (s)   Schedule C to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule C
attached hereto.



--------------------------------------------------------------------------------



 



6.



2.2 Confirmation.
          Each of the Borrowers confirms and agrees with the Agent and the
Lenders that its right to request an increase in the Revolving Facility
Available Amount pursuant to Section 2.6 of the Credit Agreement is hereby
suspended until December 31, 2010.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties.
          Each of the Borrowers and the Guarantors hereby represents and
warrants to the Agent and each Lender as follows (which representations and
warranties shall survive the execution and delivery of this Agreement,
acknowledging that the Agent and the Lenders are relying thereon without
independent inquiry in entering into this Agreement):

  (a)   Status and Power. Each Company is a corporation duly incorporated or
amalgamated and organized and validly existing under the laws of its
jurisdiction of incorporation or amalgamation. Each Company is duly qualified,
registered or licensed in all jurisdictions where such qualification,
registration or licensing is required for such Company to carry on its business,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect. Each Company has all requisite capacity, power and
authority to own, hold under licence or lease its properties, to carry on its
business and to otherwise enter into, and carry out the transactions
contemplated by, the Loan Documents to which it is a party. None of the Obligors
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.     (b)   Authorization and Enforcement of Loan Documents. All
necessary action, corporate or otherwise, has been taken to authorize the
execution, delivery and performance by each Obligor of this Agreement. Each
Obligor has duly executed and delivered this Agreement. This Agreement
constitutes a legal, valid and binding obligation of each Obligor, enforceable
against each Obligor by the Agent and the Lenders in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, moratorium, reorganization and other laws
of general application limiting the enforcement of creditors’ rights generally
and (ii) the fact that the courts may deny the granting or enforcement of
equitable rights.     (c)   Compliance with Other Instruments. The execution,
delivery and performance by each Obligor of this Agreement, and the consummation
of the transactions contemplated herein, do not and will not conflict with,
result in any breach or violation of, or constitute a default under the terms,
conditions or provisions of the articles of incorporation (or amalgamation, as
applicable) or by-laws of the Obligors, any Applicable Law or any agreement,
lease, licence, permit or other instrument to which any Obligor is a party or is
otherwise bound or by which any Obligor benefits or to which its property is
subject and do not require the consent or approval of any Official Body or any
other Person except as has been obtained. Each Obligor has complied with all
Applicable Law in respect of this Agreement and the transactions contemplated
herein.     (d)   Compliance with Laws. None of the Companies are in violation
of any agreement, employee benefit plan, pension plan, mortgage, franchise,
licence, judgment, decree, order, statute, rule or regulation relating in any
way to itself, to the operation of its



--------------------------------------------------------------------------------



 



7.



    business or to its property or assets and which could reasonably be expected
to have a Material Adverse Effect.   (e)   Default. No Default or Event of
Default under the Credit Agreement has occurred or is continuing.

ARTICLE IV
CONDITIONS PRECEDENT
4.1 Conditions Precedent.
          This Agreement shall not become effective until the Agent and the
Lenders shall have received the following all in form and substance satisfactory
to the Agent and the Majority Lenders (the date on which such conditions
precedent are satisfied is hereinafter referred to as the “Amendment Effective
Date”):

  (a)   this Agreement shall have been duly executed and delivered to the Agent
and each of the Lenders on behalf of the Borrowers and the Guarantors;     (b)  
Vitran shall have completed the 2009 Equity Issue on or before September 30,
2009 in an amount equal to or greater than US$20,000,000;     (c)   the Agent
shall have received payment of all fees required by them in connection with this
Agreement and the fee letter dated as of the date hereof between the Borrowers
and the Agent;     (d)   the Lenders party to this Agreement shall have received
payment of an upfront fee in an amount equal to 25.0 bps of each such Lender’s
Individual Commitment;     (e)   a duly certified resolution of the board of
directors of each Borrower authorizing it to execute, deliver and perform its
obligations under this Agreement;     (f)   a certificate of a senior officer of
each Borrower setting forth specimen signatures of the individuals authorized to
sign on their respective behalf;     (g)   a certificate of status or good
standing for each Borrower issued by the appropriate governmental body or agency
of the jurisdiction in which such Borrower is incorporated or formed;     (h)  
a certificate of a senior officer of each Borrower certifying that, inter alia,
no Default or Event of Default has occurred and is continuing or would occur or
continue immediately after this Agreement becoming effective;     (i)   opinions
of Borrowers’ legal counsel with respect to, inter alia, each Borrower, the
enforceability of this Agreement and as to such other matters as the Agent may
reasonably request, and otherwise in form and substance satisfactory to the
Agent; and     (j)   the Agent shall have received all such other certificates,
documents, opinions, and information that it reasonably requests.



--------------------------------------------------------------------------------



 



8.



ARTICLE V
CONSENT AND CONFIRMATION
5.1 Guarantors Consent
          Each of the Guarantors hereby consents to the amendments to the Credit
Agreement provided for in this Agreement and hereby confirms that its respective
Guarantee remains in full force and effect with respect to the Secured
Obligations under the Credit Agreement as amended by this Agreement.
ARTICLE VI
MISCELLANEOUS
6.1 Further Assurances.
          Each of the parties hereto agrees to execute and deliver or cause to
be executed and delivered all such instruments and to take all such action as
the other party may reasonably request, and at the expense of such other party
in order to more fully effectuate and accomplish the intent and purposes of and
to carry out the terms of this Agreement.
6.2 Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.
6.3 Consent to Jurisdiction.
          Each of the Borrowers and the Guarantors hereby irrevocably submit to
the non-exclusive jurisdiction of the courts of the Province of Ontario in
respect of any action, suit or proceeding arising out of or relating to this
Agreement and hereby irrevocably agrees that all claims in respect of any such
action, suit or proceeding may be heard and determined in any such Ontario
court. Each of the Borrowers and the Guarantors hereby irrevocably waive, to the
fullest extent they may effectively do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. Each of the Borrowers and the
Guarantors agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in another jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Section 6.3
shall affect the right of the Agent (on behalf of the Lenders) to bring any
suit, action or proceeding against the Borrowers and the Guarantors (or any one
or more of them) or their respective assets in the courts of any other
jurisdiction.
6.4 Time of the Essence.
          Time shall be of the essence in this Agreement in all respects.
6.5 Counterparts.
          This Agreement may be executed and delivered in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Counterparts may be executed and delivered in original, facsimile or
portable document format (pdf) form to the other parties hereto and the parties
hereto agree to accept any such executed counterparts as original signed
versions of this Agreement.



--------------------------------------------------------------------------------



 



9.

          IN WITNESS WHEREOF the parties have executed this Agreement on the
date first set out above.

                      VITRAN CORPORATION INC.   VITRAN EXPRESS CANADA INC.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: President and Chief Executive Officer       Title: Chief Executive
Officer        
 
                    VITRAN CORPORATION   JPMORGAN CHASE BANK, N.A.,
as Agent
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Jeffrey Coleman        
 
                   
 
  Name: Richard E. Gaetz       Name: Jeffrey Coleman        
 
  Title: Chief Executive Officer       Title: Vice President        
 
                    JPMORGAN CHASE BANK, N.A.,
Toronto Branch, as Canadian Lender   JPMORGAN CHASE BANK, N.A.
as U.S. Lender
 
                   
By:
  /s/ Jeffrey Coleman   By:   /s/ Jeffrey Coleman        
 
                   
 
  Name: Jeffrey Coleman       Name: Jeffrey Coleman        
 
  Title: Vice President       Title: Vice President        
 
                    FIFTH THIRD BANK,
as U.S. Lender   FIFTH THIRD BANK,
Canadian Branch, as Canadian Lender
 
                   
By:
  /s/ William J. Krummen   By:   /s/ Steve Pepper        
 
                   
 
  Name: William J. Krummen       Name: Steve Pepper        
 
  Title: Vice President       Title: Vice President        
 
                    WELLS FARGO BANK, N.A.
as U.S. Lender   WELLS FARGO FINANCIAL CORPORATION
CANADA,
as Canadian Lender
 
                   
By:
  /s/ Carroll W. Steger   By:   /s/ Paul D. Yang        
 
                   
 
  Name: Carroll W. Steger       Name: Paul D. Yang        
 
  Title: Vice President       Title: Vice President        



--------------------------------------------------------------------------------



 



10.

                     
 
                    NATIONAL CITY BANK,
as U.S. Lender   NATIONAL CITY BANK,
Canada Branch, as Canadian Lender
 
                   
By:
  /s/ Brian V. Ciaverella   By:   /s/ Caroline Stade        
 
                   
 
  Name: Brian V. Ciaverella       Name: Caroline Stade        
 
  Title: EVP       Title: SVP        
 
                   
 
      By:   /s/ Bill Hines        
 
                   
 
          Name: Bill Hines        
 
          Title: SVP        
 
                    BANK OF MONTREAL
Chicago Branch as U.S. Lender   BANK OF MONTREAL,
as Canadian Lender
 
                   
By:
  /s/ Joseph W. Linder   By:   /s/ Sean P. Gallaway        
 
                   
 
  Name: Joseph W. Linder       Name: Sean P. Gallaway        
 
  Title: Vice President       Title: Vice President        
 
                    BANK OF AMERICA, N.A.
as U.S. Lender   BANK OF AMERICA, N.A.
Canada Branch, as Canadian Lender
 
                   
By:
  /s/ Michael K. Makaitis   By:   /s/ Medina Sales de Andrade        
 
                   
 
  Name: Michael K. Makaitis       Name: Medina Sales de Andrade        
 
  Title: Vice President       Title: Vice President        
 
                    NATIONAL BANK OF CANADA,
New York Branch, as U.S. Lender   NATIONAL BANK OF CANADA,
as Canadian Lender
 
                   
By:
  /s/ Peter Fiorillo   By:   /s/ Sonia de Lorenzi        
 
                   
 
  Name: Peter Fiorillo       Name: Sonia de Lorenzi        
 
  Title: Assistant Vice President
           Loan Administration     Title: Manager        
 
                   
By:
  /s/ Monique Baillergeau   By:   /s/ Gary Flowers        
 
                   
 
  Name: Monique Baillergeau       Name: Gary Flowers        
 
  Title: Administration Operation & Control       Title: Authorized Signatory  
     
 
                    LAURENTIAN BANK OF CANADA,
as Canadian Lender                
 
                   
By:
  /s/ Raj Butani                
 
                   
 
  Name: Raj Butani                
 
  Title: Senior Manager, Commercial Banking                
 
                   
By:
  /s/ Nancy Martinello                
 
                   
 
  Name: Nancy Martinello                
 
  Title: Senior Manager, Commercial Banking                



--------------------------------------------------------------------------------



 



11.

                     
 
                    VITRAN LOGISTICS LIMITED   EXPÉDITEUR T.W. LTÉE
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    1124708 ONTARIO INC.   1124709 ONTARIO INC.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    CAN-AM LOGISTICS INC.   1098304 ONTARIO INC.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    ROUT-WAY EXPRESS LINES LTD./LES SERVICES ROUTIERS EXPRESS
ROUT LTÉE   DONEY HOLDINGS INC.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    VITRAN ENVIRONMENTAL SYSTEMS INC.   SOUTHERN EXPRESS LINE OF
ONTARIO
LIMITED
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    0772703 B.C. LTD.   1277050 ALBERTA INC.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        



--------------------------------------------------------------------------------



 



12.

                     
 
                    VITRAN EXPRESS, INC.   VITRAN EXPRESS WEST INC.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    KANSAS MOTOR FREIGHT CORP.   R.A. CHRISTOPHER, INC.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    VITRAN LOGISTICS, INC.   FRONTIER TRANSPORT CORPORATION
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    PJAX, INC.   VITRAN LOGISTICS CORP.
 
                   
By:
  /s/ Richard E. Gaetz   By:   /s/ Richard E. Gaetz        
 
                   
 
  Name: Richard E. Gaetz       Name: Richard E. Gaetz        
 
  Title: Authorized Signatory       Title: Authorized Signatory        
 
                    LAS VEGAS/L.A. EXPRESS, INC.                
 
                   
By:
  /s/ Richard E. Gaetz                
 
                   
 
  Name: Richard E. Gaetz                
 
  Title: Authorized Signatory                



--------------------------------------------------------------------------------



 



SCHEDULE A
PRICING GRID
APPLICABLE MARGIN

                                              Acceptance Fee   Prime Rate Loan  
                  LIBOR Loan   Base Rate Canada                     Letters of
Credit   Loan                 Debt to   (other than EDC   Base Rate New York    
      EDC Pricing   EBITDA   Guaranteed L/Cs)*   Loan   Standby Fee   Guaranteed
L/Cs* Level   Ratio   (bp)   (bp)   (bp)   (bp)
Level I
  <3. 00x     250.0       150.0       50.0       62.5  
Level II
  ≥3.00 and < 3.50x     300.0       200.0       50.0       62.5  
Level III
  ≥3.50 and < 4.00x     350.0       250.0       50.0       62.5  
Level IV
  ≥4.00 and < 4.50x     400.00       300.0       50.0       62.5  
Level V
  ≥4.50x and <5.00x     450.0       350.0       50.0       62.5  
Level VI
  >5.00x     500.0       400.0       50.0       62.5  

 

*   Letters of Credit will be subject to a fronting fee of 12.5 bps



--------------------------------------------------------------------------------



 



SCHEDULE C
COMPLIANCE CERTIFICATE

TO:   JPMorgan Chase Bank, N.A.,
Toronto Branch
Suite 1800, Royal Bank Plaza
South Tower, 200 Bay Street
Toronto, ON M5J 2J2
Attention: Mr. Jeff Coleman

I,                                         , a senior officer of Vitran
Corporation Inc. (“Vitran”), in such capacity and not personally, hereby certify
that:

1.   I am the duly appointed
                                                             of Vitran, a
borrower named in the credit agreement dated as of July 31, 2007 between Vitran,
Vitran Express Canada Inc., Vitran Corporation, JPMorgan Chase Bank, N.A., as
agent, and the Lenders referred to therein (as amended to the date hereof, the
“Credit Agreement”) and as such I am providing this certificate for and on
behalf of Vitran pursuant to the Credit Agreement.   2.   I am familiar with and
have examined the provisions of the Credit Agreement including, without
limitation, those of Article 10, Article 11 and Article 13 therein.   3.   As of
the last day of or for the Fiscal Quarter ending
                                                            , the financial
ratios and amounts referred to in Sections 11.1(b) — 11.1(g) and 11.1(jj) of the
Credit Agreement are as follows:

                      Actual Amount   Required Limit
(a)
  Debt to EBITDA Ratio   ___:1   See Section 11.1.(b)
(b)
  U.S. Borrower Debt to EBITDA Ratio   ___:1   See Section 11.1.(c)
(c)
  EBITDAR to Interest Expenses and Rent Ratio   ___:1   See Section 11.1.(d)
(d)
  Asset Coverage Ratio/ Monthly Asset
Coverage Ratio   ___:1   See Section 11.1.(e)
(e)
  U.S. Asset Coverage Ratio/ Monthly U.S. Asset Coverage Ratio   ___:1   See
Section 11.1.(f)
(f)
  Equity   US$ _______   See Section 11.1.(g)
 
           
(g)
  Minimum Rolling Twelve Month EBITDA   US$ _______   See Section 11.1.(jj)
 
           

4.   Attached hereto are detailed calculations of the foregoing financial ratios
and amounts, including in respect of the Asset Coverage Ratio (or Monthly Asset
Coverage Ratio) and the U.S. Asset Coverage Ratio (or Monthly U.S. Asset
Coverage Ratio), detailed calculations of the Receivables Value, Eligible Real
Property and Eligible Equipment for both Vitran and the U.S. Borrower, each on a
consolidated basis.



--------------------------------------------------------------------------------



 



2.

5.   As of the last day of or for the Fiscal Quarter ending
                                                            , a description
(including amount, name of creditor and name of debtor) of the Debt of all U.S.
Obligors in favour of Canadian Obligors is attached hereto.   6.   Attached as a
schedule hereto is a true and complete list of each serial numbered good which
was acquired and disposed of by each Obligor during the Fiscal Quarter ending
                                                             setting forth the
year, the make, the model, the serial number or vehicle identification number
and the location of each such serial numbered good. With respect to each such
serial numbered good registered in Canada (or in any Province therein), the
Borrowers have registered Personal Property Security Act financing statements in
favour of the Agent, in form and substance satisfactory to the Agent, in each
applicable Canadian jurisdiction describing such serial numbered goods. With
respect to each such serial numbered good registered in the United States, the
Borrowers have caused all applicable certificates of title to be submitted to
VINtek, Inc., in its capacity as custodial administrator for the Agent. [If all
such registrations and deliveries have not been completed, please describe.]  
7.   To the best of my knowledge, information and belief and after due inquiry,
no Default or Event of Default has occurred and is continuing as at the date
hereof.   8.   Unless the context otherwise requires, capitalized terms in the
Credit Agreement which appear herein without definitions shall have the meanings
ascribed thereto in the Credit Agreement.       DATED this ___day of
                                                             ,
                    .

                        Name:         Title:        

